598 So. 2d 112 (1992)
Barbara JASZAY, as personal representative of the Estate of Borbala Batu, Appellant,
v.
H.B. CORPORATION, a Florida corporation, d/b/a Broward Convalescent Center, Appellee.
No. 91-0742.
District Court of Appeal of Florida, Fourth District.
April 8, 1992.
Rehearing and/or Clarification Denied May 14, 1992.
*113 Jean Anne Kneale and Robert S. Glazier of Hicks, Anderson & Blum, P.A., Miami, for appellant.
Linda R. Spaulding of Conrad, Scherer & James, Fort Lauderdale, for appellee.
PER CURIAM.
The plaintiff appeals from a final summary judgment which dismissed her complaint holding that the statute of limitations barred the action. We reverse. The appellee is estopped from asserting the limitations defense because it stipulated to a sixty-day extension of the pre-suit screening period required under section 766.106, Florida Statutes (1991). To repeat Judge Schwartz's famous quote, we will not countenance such "gotcha" maneuvers. Salcedo v. Asociacion Cubana, Inc., 368 So. 2d 1337 (Fla. 3d DCA), cert. denied, 378 So. 2d 342 (Fla. 1979). We also reject the appellee's companion argument that its insurer had no authority to enter into the stipulation.
REVERSED.
LETTS, DELL and FARMER, JJ., concur.